Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8, and 15 and their respective dependent claims (2-7, 9-14, and 16-21) are considered allowable since when reading the claims in light of the specification, as per MPEP $2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims, particularly “wherein the context trace indicates a number of points spatially represented on a map based on corresponding location information of the computer” when combined with the remaining limitations of the claim. 
While the Bellotti reference discloses keeping track of user location patterns by keeping track of which venues a user visits  (See Bellotti, Pg.1161,Activity Prediction Module section), and this is performed by tracking the user via the Global Positioning System (GPS)(See Bellotti, Pg.1162, C1, first paragraph), and further denotes the user’s physical context in relation to that GPS coordinate (see Bellotti, Pg.1161, C2, First paragraph), this is not the same as a context trace that indicates a number of points spatially represented on a map based on corresponding location information of the computer, and therefore the claims overcome the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BEN M RIFKIN/Primary Examiner, Art Unit 2198